Title: To George Washington from William Lord Stirling Alexander, 23 October 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Albany October 23d 1782. 3 oClo. P.M.
                  
                  Being on a Visit to the posts we occupy on the Mohawks River; and detained by a Severe Snow Storm two days longer than I expected, was the reason of my not writeing your Excellency by the last post, at Johnstown I found that by a little repair of some of the deserted houses a Regiment may be Comfortably quartered there dureing the Winter; If your Excellency would Chuse to have one remain there; there is plenty of wood at hand and I have directed them to cut a quantity of it for their fireing; the troops appeared to me better than I expected to have found them.  at fort Ranselaer I also found the levies and State troops in tolerable good order, the latter in want of Clothes and Arms; the blockhouse which is an excellent one; projected by Major Ville France is Just under Cover and in defenceable order against any force which I believe will come against it this Winter.  The Military stores are now in a Safe & dry Magazine, the weather deter’d me from going higher up the River the Snow was deep and the roads bad.  I shall enclose returns of the deficiency’s of Arms &c., as there are none here fit for Service, all that are unfit, are returned into the Store and now go to West point with the other Military Stores which were here.  I also now send Returns of the New Hamshire Brigade and of the levies and State Troops.  Whatever of Arms and Cloathing are designed for this department I should be glad your Excellency would order to be sent up immediately least an early Winter which we have strong Appearances of, should render the River unnavigable so high as this place.
                  On my return to this place I received a letter from Governor Clinton, requesting a flag for Capt. Sherwood to Carry some remittances for our prisoners in Canada.  I have directed an Officer to Attend him from Saratoga with a letter to Govr Haldiman and an other to the Officer Commanding at their advanced post.
                  I have also a letter from Lt Colonel Dearburn of the 14th with one fiefeild a prisoner who is Supposed to be a Spy and a recruiting Agent from Canada.  Copy of that letter and of fiefeilds examination taken yesterday shall enclose herein; there is no doubt he went into Canada on some Sinister design and that he engaged with Rogers to procure him recruits but I am afraid the evidence as yet will not make the matter quite Clear to a Court Martial and less so to a Court of Common Law.  I shall keep him safe ’till it is more Clear.  The Circumstance of the packet Pritchard was Charged with may be a hint to the troops on the lines in West Chester County.
                  Some tracts and small parties have been seen near Sacandaga and the lake Onieda, but I am inclined to think they are our own Indians Hunting.  a Sloop ready to Sail with a fair wind obliges me to Close my letter.  I have the Honor to be Your Excellency’s Most Obedient Humble Servt
                  
                     Stirling,
                     
                  
                Enclosure
                                    
                     
                        My Lord
                        Garrison Saratoga October 14, 1782
                     
                     By the bearer I send a prisoner to your Lordship, who was taken near  Town in Vermont by a small party sent out from Schumborough by an officer I sent there to procure intelligence.  the Corporal that took him held a conversation with him for an hour or two when he first met him insinuating that he and the two men with him were deserters and wished to get to Canada, the prisoner very soon informed them that he was from Canada and was a recruiting Officer for Roger’s Corp, & said many things to induce them to inlist with him & promised to conceal them until he could conduct them safe to St John’s, the Corporal finally made him a prisoner, searched him and found the inclosed papers.
                     The prisoner’s name is Fifield, he is from that part of Hew Hampshire where I belong, I am acquainted with his family, and suspect he has been sent to Canada by some Man or Men for some particular purpose.  He has said that Captain Prichard of Rogvest’s Corps came to Ticonderoga by Water with seven Men to bring a Packet for New York, which was to be received and forwarded by Colonel Allen, and that prichard was to hunt not far from Ticonderoga untill the express returned from York.  I suppose Prichard is in Lake George with his Boat a small scout of mine returned from thence last evening which informs that a Sail Boat is in the Lake.  I have sent a small scout off this Morning to hunt them up.  I have the honor to be, &c. &c.
                     
                        H. Dearborn
                     
                  
                  
                Enclosure
                                    
                     
                        
                           22 October 1782
                        
                     
                     The Examination of John Fyfield before Major General Lord Stirling, October 22d 1782
                     He says he is an Inhabitant of Kingston in the State of New Hampshire; that on the 23d of last September he went from Castle Town to the River de Mile on a pass from Governor Chittendon to view the lands at that place, (this pass was given to Lieut. Mills, and is lost)—from thence he went to St Johns the 30th which place he left the 6th Instant--  The same day he came to the Isle de Noix on his way he met General Redhasel going to Quebec--  At the Isle de Noix were British and German Troops with Sir Johns & Jesups Corps amounting in his opinion to 4000, that General Redhasel had the Chief Command--  St Legere & Major James Rogers Corps were at St Johns—that the Troops at the Isle de Noix were busily employed in building Barracks and fortifying the Island, he saw several redoubts that appear’d very strong—that there were a few Boats at the Isle de Noix, and a good many at St Johns and more a building at that place—he saw Major Rogers and spoke with him, that his Corps is not very strong he saw not more than 20 of his men, that it is recruiting but he does not know where, that they are not admitted into Vermont unless secretly-- he never was engag’d in the Enemies Service but promis’d Major Rogers to bring in 20 men-- that he had inlisted no man into that Service nor spoken with any person on the subject except to the party that took him to them he talk’d foolishly (meaning in endeavouring to inlist them)—that he came with a Captain Pritchard of Rogers’s Corps from St Johns to a Block House on the north End of the Grand Isle, he parted with him at  Otter Creek, he (Capt. Pritchard) told his men he was coming to Ticonderoga to meet a man on the 10th Inst. who was to carry a Packet to New York—he heard say in Canada that 3,000 Troops had arriv’d there this fall, 3 Frigates and an Express Packet had arriv’d from England in 34 days, reported that  was expected—33 Transports were geting ready at ,Quebec, purpose unknown--  In the Lake he saw Eight arm’d Vessels-- at the White House were 3, a 28, a 20 and a 16 Gun—at Chimney Point 3—2 Schooners and 1 Brigg.—at the Isle de Noix about three miles 1 Brigg. 5 Guns, the other one a Sloop of 10 Guns at the Wharf at St Johns.
                     
                  
                  
               